 

Bank of South Carolina 10-K [bsc-10k_123113.htm]

 

 



[ex10-8_page01.jpg]

EXHIBIT 10.8 LEASE AGREEMENT FOR IDGHWAY 78 INGLESIDE BOULEVARD NORTH
CHARLESTON, SOUTH CAROLINA THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO
THE SOUTH CAROLINA UNIFORM ARBITRATION ACT, TITLE 15, CHAPTER 48, CODE OF LAWS
OF SOUTH CAROLINA 1976, AS AMENDED STATE OF SOUTH CAROLINA ) ) LEASE AGREEMENT
COUNTY OF CHARLESTON ) THIS LEASE AGREEMENT (hereinafter called “Lease”), made
and entered into this 28th day of January, 2014 (hereinafter called “Effective
Date”), by and between WEBER USA CORPORATION, as agent for and sole member of
Highway 78 Frontage Tracts, LLC (hereinafter called “Landlord”) and THE BANK OF
SOUTH CAROLINA (hereinafter called “Tenant”): WITNESSETH: That in consideration
of t he mutual agreements of the parties, including the rental agreed to be paid
by Tenant to Landlord, Landlord leases to Tenant, and Tenant leases and rents
from Landlord t he following terms and conditions: 1. Description of Leasehold
Premises. The premises this day leased (hereinafter called the “Premises”)
consists of Suite ,·100 shown on Exhibit A attached hereto and made a pat1
hereof, containing 7,000 rentable square feet to be determined by the BOMA
method, within a mixed use office building (hereinafter the “Building”) which
will be located on a parcel of land situated in Ingleside on the south side of
US Highway 78 and west side of Ingleside Bou levard, containing 4.0 acres more
or less, including at least 180 non-exclusive parking spaces (the
“Development”). The project is contemplated to house the 7,000 square foot
Premises, plus 34,500 rentable square feet according to the BOMA method of
medical office/professional office space with parking as generally displayed on
the conceptual site plan attached as Exhibit B, together with any appurtenances
thereto provided hereunder. The Premises shall have direct private access from
the Building exterior and access to the Common Areas lobby. The Premises shall
also be allowed the use of a two-lane, expandable to three-lane, vehicular
teller facility adjoining the Premises in the general position as shown on
Exhibit B. The Premises shall be allocated for the Lease Term at least six (6)
designated exclusive parking spaces adjacent to the Building. 2. Common Areas.
Tenant, its employees, agents, invites and licensees, are also granted t he
right and privilege, in common with others, to the non-exclusive use of such
common areas (the “Common Areas”) as are designated as such by Landlord from
time to time. These areas shall include all entrances to and exits from the
Building, parking facilities, crosswalks and sidewalks, and landscaped areas and
grounds, except such of the foregoing landscaped areas and grounds as are
designated for restricted to special uses and purposes by Landlord.

 

1

 

 

[ex10-8_page02.jpg]

3. Representations. Neither the Landlord nor its agents have made any
representations with respect to the Premises or the Building, except as
expressly set forth herein and no rights, easement, or licenses are acquired by
the Tenant by implication or otherwise except as expressly set forth in the
provisions of this Lease. 4. Tenant's Acceptance if Property. Except as
specifically provided to the contrary attached to this Lease, Tenant shall
accept the Premises in the condition as set forth after Landlord has completed
Landlord's Work as set forth on Exhibit C attached hereto, and Landlord shall
have no obligation to upfit the same. Except as expressly set forth herein,
neither Landlord nor its agents have made any representations with respect to
the Premises and the Building, and no rights, easements or licenses are acquired
by the Tenant by implication or otherwise. The taking of possession of the
Premises by Tenant shall be conclusive evidence that the Premises and the
Building were in satisfactory condition at the time possession was taken,
provided, however, Tenant may take possession of the Premises, with the approval
of Landlord, which will not be unreasonably withheld, and shall be subject to
the terms of a work letter (''Work Letter”) indicating any items of Landlord's
Work remain unfinished. If Landlord is required to do any work in the Premises,
then Tenant must notify Landlord in writing by amending the Work Letter within
forty-five (45) days of the taking of possession of the Premises of any
incomplete “punch list” items, any items not contained in such notice shall be
deemed fulfilled. In the event that someone other than Landlord constructs any
improvements to the Premises, then those Improvements must be constructed using,
at a minimum, finishes which are standard to the Building and according to plans
and specifications approved by Landlord in advance, not to be unreasonably
withheld. Tenant shall furnish Landlord with a complete set of as-built
specifications of such interior improvements within sixty (60) days of the
completion of these improvements. In all cases, Tenant's work on fire, sprinkler
or alarm systems, and any penetration of floors, must be pre-approved and
managed by Landlord. 5. Lease Term. a. Initial Term. The initial term of this
Lease shall be for a period from the Effective Date (the date set forth on Page
1 of this Lease) up to the Rent Commencement Date, as hereinafter defined in
Paragraph 6(e), (the “Initial Tern1”), and thereafter will be for a term of
fifteen (15) years from the Rent Commencement Date (the “Lease Term”). The
Landlord's delivery of the Premises to Tenant shall be upon substantial
completion of the Landlord's Work as outlined in Exhibit C and shall occur on or
before May 1, 2015 (“Outside Completion Date”). If Landlord has not completed by
the Outside Completion Date, Tenant shall have the right to terminate this
Lease, and neither party shall have any further liability to the other, or
extend the time for Landlord to complete. The Outside Completion Date shall be
extended arising out of a force majeure event, not to exceed one hundred eighty
(180) days. b. Option to Extend. Provided Tenant is not in default, Tenant shall
have the right to four (4) five (5) year Lease renewal options upon giving
Landlord not less than a three hundred sixty-five (365) day notice prior to the
expiration of the then-current Lease term. If the options are exercised, the
Rent shall continue to increase as hereinafter provided under Escalation of
Monthly Based Rent. If an option or options are exercised, such respective five
(5) year period shall become a part of the Lease Term.

 

2

 

 

[ex10-8_page03.jpg]

The Initial Term, Lease Term, and any extension thereof, shall be collectively
defined as the Total Term (the “Total Term”). 6. Rental: When Paid. a. Base
Rent. Commencing on the Rent Commencement Date, the Tenant covenants and agrees
to pay to Landlord as rental (the “Monthly Base Rent”) for the Premises the sum
of Thirty-Three and No/100 ($33.00) Dollars per rentable square feet (as
determined upon completion under the BOMA method by Landlord and cet1ified by
Landlord's architect) and based upon 7,000 rentable square feet, would be the
sum of Two Hundred Thirty-One ($231,000.00) Dollars annually, payable Nineteen
Thousand Two Hundred Fifty and Noll 00 ($19,250.00) Dollars monthly on the first
day of each month, in advance, during the Lease Term, as adjusted, as
hereinafter provided; provided, however, that if the Rent Commencement Date does
not begin on the first day or end on the last day of a month, the Monthly Base
Rent for that partial month shall be prorated and paid in advance and the first
lease year (the “Lease Year”) of the initial fifteen (15) year Lease Term shall
commence on the first day of the succeeding month. Monthly Base Rent is net of
CAM, Taxes and any other charge provided under this Lease. Certification of
rentable square feet by Landlord's architect shall be attached to this Lease as
Exhibit D. b. Escalation of Monthly Base Rent. Monthly Base Rent shall increase
annually each Lease Year during the Lease Term and any extension at the rate of
the lesser of: i. CPI, or ii. Three (3%) percent. “CPI'' shall mean the Consumer
Price Index for All Urban Consumers (CPI-U) for the U.S. City Average for All
Items (1982-84=100), published by the Bureau of Labor Statistics of the U.S.
Dept of Labor for the period ending three (3) months prior to the applicable
date. If the CPJ is not published for any month during the Lease Term, Landlord,
in its reasonable discretion (and reasonably acceptable to Tenant), may
substitute a comparable index which reflects the purchasing power of the
consumer dollar and is published by the Bureau of Labor Statistics of the U.S.
Dept of Labor. If such an index is not published by the Bureau of Labor
Statistics, Landlord, in its reasonable discretion, shall select a comparable
index published by a nationally recognized responsible financial periodical. The
CPI which is published for the period ending nearest three (3) months prior to
the date of the commencement of the new Lease Year (“Current Index”) shall be
compared with the CPI Index published for the period ending nearest three (3)
months prior to the commencement of the prior Lease Year (“Beginning Index”). If
the Current Index is increased over the Beginning Index, the Monthly Base Rent
each year, shall be set by multiplying the Monthly Base Rent for the prior year
by a fraction, the numerator of which is the Current Index, and the denominator
of which is the Beginning Index. As soon as the new Monthly Base Rent for the
following year is set> Landlord shall give Tenant notice of the amount of
Monthly Base Rent for the following Lease Year based upon the lesser of three
(3%) percent or the CPI increase.

 

3

 

 

[ex10-8_page04.jpg]

c. Common Areas Maintenance Charge. Tenant shall pay its proportionate share of
the Common Areas Costs and Expenses, Taxes and Insurance (“CAM”) for the
Premises as hereinafter provided. For the purpose of determining Tenant's share
of CAM, and Tenant's share of Impositions in the next following section,
Tenant's proportionate share shall be the percentage obtained by dividing the
rentable square feet of the Premises by the rentable square feet comprising the
Building. Tenant shall pay a monthly CAM payment in advance during the Lease
Term, based on Landlord's estimate of what CAM will be for each respective
calendar year during the Lease Term. CAM for a partial calendar year during the
Lease Term shall be prorated. At the end of each calendar year or partial
calendar year during the Lease Te1m, when Landlord has determined actual CAM for
such period, Tenant shall be credited with the estimated payments made during
such period, and any overpayment shall be refunded to Tenant and any
underpayment shall be paid by Tenant to Landlord within thirty (30) days of the
determination of the same. Tenant's initial monthly CAM installments beginning
on the Rent Commencement Date shall be based on an annual rate of ($ Dollars per
1entable square feet of the Premises and shall be “Additional Rent” equal to ($
Dollars per month, based on the Premises containing 7,000 rentable square feet
and the Building containing 41,500 rentable square feet. Tenant's proportionate
share of CAM shall be adjusted proportionately if the square footage of the
Premises or the Building changes. Landlord shall determine the amount of CAM for
the Building and Tenant shall be furnished with a statement thereof within
ninety (90) days after the end of each calendar year, but Landlord's failure to
provide such statement shall not relieve Tenant of the obligation to pay any
amounts due when the statement is furnished. Tenant shall pay in a Jump sum any
amount due with respect to the preceding pat1ial calendar year or calendar year
to Landlord within thirty (30) days after receipt of such statement, all
subsequent monthly installments paid by Tenant to Landlord, beginning with the
first month of each calendar year or partial calendar year, for CAM, shall be
adjusted based on actual CAM for the immediately preceding calendar year. CAM
Charges (exclusive of real estate taxes, insurance, and uncontrollable CAM
Charges such as snow/ice removal and utility expenses for exterior lighting)
will not increase by more than five (5%) percent non-cumulative per calendar
year. 1. Common Areas Costs and Expenses: Common Areas Costs and Expenses shall
mean and include all amounts paid or incurred by Landlord for operating,
managing, insuring, and maintaining the Building, including the buildings,
improvements and Common Areas facilities of the Building in a manner deemed by
Landlord reasonable and appropriate and for the best interest of the Building,
including, without limitation, all costs and expenses of: 1. Operating,
repairing, lighting, cleaning, painting and securing (including cost of
uniforms, equipment, and all employment taxes) the Building and the Common Areas
of the Building, and water and sewer charges. 2. Paying all personnel employed
on a part time basis or full time basis in the operation and maintenance of the
Building, including the Common Areas.

 

4

 

 

[ex10-8_page05.jpg]

3. Removing rubbish and debris from the Building. 4. Inspection, maintenance,
operation and depreciation of machinery and equipment used in the operation and
maintenance of the Building including the Common Areas facilities and personal
property taxes and other charges incurred in connection with such equipment. 5.
Replacemc1: t and maintenance of walkway, landscaping, and lighting facilities,
other than such costs and expenses of a capital nature. 6. Management fees paid
to the property management firm to manage the Building not to exceed five (5%)
percent of net rent from the Building for such year. 7. Planting, replanting and
replacing flowers, shrubbery, and planters and the supplies required therefore.
8. All utilities used in connection with the operation of the Common Areas
facilities. 9. Seasonal decorations, including installation and removal thereof
and electricity therefore. 10. Leasing or renting equipment used in connection
with the operation and maintenance of the Common Areas. II. Security, fire and
crime prevention services. 12. Utility charges for the Common Areas including
without limitation, storm water, sewer and pollution control fees. 13. Water and
sewer for the Premises, unless, sub-metered and charged directly to the Tenant.
14. Water and sewer for the Common Areas. ii. Taxes. Tenant shall pay Tenant's
proportionate share of all taxes, assessments and charges (hereinafter sometimes
called “Impositions”) paid or incurred by Landlord during each calendar year
(including a calendar year which contains a partial calendar year within the
Lease Term) for ad valorem taxes, real estate taxes, user fees, or any other tax
on rents or real estate as such (other than income taxes thereon) from time to
time directly or indirectly assessed or imposed upon the Building and the land
upon which it is situated and hereinafter previously defined as the Development,
including all costs and fees paid or incurred by Landlord in

 

5

 

 

[ex10-8_page06.jpg]

contesting, or in negotiating with the public authorities as to the amount of
such assessments, charges or taxes or the basis upon which the same shall be
assessed. Tenant's proportionate share of said Impositions shall be computed by
multiplying the total sum of said Impositions for the applicable period by a
fraction, the numerator of which shall be the number of rentable square feet of
the Premises and the denominator of which shall be the total number of rentable
square feet in the Building. Tenant's proportionate share of said Impositions
shall be paid, along with other monthly installments of Monthly Base Rent and
CAM charges, in advance in monthly installments estimated by Landlord and
subsequently adjusted, resulting from the actual Impositions exceeding (or
falling short of) estimated payments. Monthly Installments for each subsequent
calendar year shall thereafter be estimated by Landlord at the beginning of each
such calendar year on the basis of the actual Impositions for the preceding
calendar year. Landlord shall deliver to Tenant a statement certifying the
actual total amount thereof and the amount of Tenant's proportionate share
thereof. Along with the next monthly rental installment, Tenant shall pay to
Landlord such amounts as may be necessary to effect adjustment of the amount
paid or payable for the prior calendar or partial calendar year to the actual
amount of Tenant's proportionate share of such Impositions for such year.
Landlord shall credit any excess payments made by Tenant against future
installments to be paid by Tenant hereunder, or in the event of the last year of
the Lease, such excess shall be refunded to Tenant. If the Lease Term shall
begin or end on a date other than the first (lst) or last day of a calendar
year, the first (1st) and/or final annual charges to Tenant with respect to the
aforesaid Impositions shall be prorated on a daily basis on the basis of a three
hundred sixty-five (365) day calendar year. The foregoing provisions to the
contrary notwithstanding, it is understood and agreed that any and all
assessments or charges for ad valorem real estate taxes or other taxes on
business or personal property or any other tax on real estate or business or
personal property as such from time to time directly or indirectly assessed or
imposed upon with respect to any alterations, additions or improvements made to
the Premises by Tenant or under its direction or with respect to any property of
Tenant therein shall be borne and paid entirely by Tenant and if any of said
items or any portion thereof shall be paid by Landlord, Tenant shall reimburse

 

6

 

 

[ex10-8_page07.jpg]

Landlord for the same immediately upon receipt by Tenant of written demand
therefore from Landlord.iii. Insurance. Landlord shall, during the entire Lease
Term hereof, maintain in force casualty insurance on its interest in the
Building in such amounts and against such hazards and contingencies as Landlord
shall deem desirable for its own protection; provided, however, Landlord shall
not be obligated to insure any furniture, equipment, or other property placed in
the Premises by or at the expense of Tenant. Tenant shall not permit any use of
the Premises that would invalidate or conflict with the terms of any hazard
insurance policy covering risks insured by Landlord, excluding use as a bank.
Landlord shall, in addition, during the entire Lease Term hereof, maintain
liability insurance on the Common Areas with limits of not less than Two Million
and No/100 ($2,000,000.00) Dollars, with all tenants in the Building named as
additional insureds and Tenant shall pay, as Additional Rent, its proportionate
share of Landlord's liability insurance premium. Tenant shall pay, as Additional
Rent, its proportionate share of Landlord's hazard insurance premiums. Tenant
shall also pay the entire increase in Landlord's hazard insurance premiums which
may be caused by the Tenant's use and occupancy of, or improvements to, the
Premises, excluding use as a bank. Said increases in insurance premiums shall be
due and payable to the Landlord within thirty (30) days after a statement
therefore is rendered to the Tenant by the Landlord, which statement shall also
include the amount of direct increase caused by Tenant's use and occupancy of,
or improvements to, the Premises, if any. Tenant shall at Tenant's expense,
obtain and keep in force at all times during the Initial Term and Lease Term,
commercial general liability insurance including, property damage on an
occurrence basis with limits of not less than Two Million ($2,000,000) Dollars
combined single limit insuring Landlord, Landlord's agent and property manager,
as additional insureds, and Tenant against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto. The limit of said insurance shall not, however limit the
liability of the Tenant hereunder. Tenant may carry said insurance under a
blanket policy providing an endorsement naming Landlord and Landlord's agent and
property manager as an additional insured. Insurance required hereunder shall be
in companies licensed in the State that the Premises are located and shall have
a “Best's Insurance Guide” rating of B+/VI or better. Mutual insurance companies
may be used only if they are non-assessable. No policy shall be cancelable or
subject to reduction of coverage except after thirty (30) days written notice to
Landlord. All policies of

 

7

 

  

[ex10-8_page08.jpg]

insurance maintained by Tenant shall be in a form acceptable to Landlord with
satisfactory evidence that all premiums have been paid. Tenant agrees not to
knowingly violate or permit to be violated any of the conditions or provisions
of the insurance policies required to be furnished hereunder, and agrees to
promptly notify Landlord or Landlord's Agent of any fire or other casualty
within twenty-four (24) hours. Tenant shall, at Tenant's expense, obtain and
keep in force at all times during the Lease Term, personal property insurance
with regard to Tenant's furniture, fixtures, and equipment placed in, on or
about the Premises. d. Late Payment. If Monthly Base Rent or any other payment
due hereunder from Tenant to Landlord remains unpaid ten (10) days after said
payment is due, the amount of such unpaid rent or other payment shall be
increased by a late charge to be paid to Landlord by Tenant in an amount equal
to five (5%) percent of the amount of the delinquent rent or other payment after
written notice is sent. The amount of the late charge to be paid for such month
shall be computed on the aggregate amount of delinquent rent and other payment
then outstanding for such month. Landlord and Tenant agree that such late charge
shall not be deemed to be a penalty, it being understood between the pat1ies
that late payments by Tenant shall result in additional administrative expense
to Landlord which is difficult and impractical to ascertain and that such late
charge is a reasonable estimate of the loss and expense to be suffered by
Landlord as a result of such late payment by Tenant. If rent or any other sums
due Landlord by Tenant hereunder shall not be paid with thirty (30) days of its
due date, then in such case in addition to the late charge provided for
hereinabove, and after written notice from Landlord to Tenant, such rent or
other sum shall bear interest beginning on the thirty-first (31st) day after its
due date at the rate of eighteen (18%) percent per annum (or, if less, the
highest rate allowed by law). If rent or any other sums due Landlord by Tenant
hereunder is collected by or through an attorney at law, Tenant agrees to pay
Landlord's actual and reasonable attorneys' fe.es incurred with respect thereto.
Nothing herein shall relieve Tenant of the obligation to pay rent or any other
payment on or before the date on which any such payment is due, nor in any way
limit Landlord's remedies under this Lease or at law in the event said rent or
other payment is unpaid after it is due. e. Rent Commencement Date. Unless
otherwise provided, all of the terms and provisions of the Lease will be
effective as of the date of Lease execution with the exception of the obligation
to pay Monthly Base Rent, Additional Rent, and Impositions. The Lease Term of
the Lease and the obligation to pay rent and all Additional Rent, shall commence
on the Rent Commencement Date, which is the earlier of the following dates: (a)
The date on which Tenant opens the Premises for business with the public; or (b)
the date which is one hundred twenty (120) days after the delivery of the
Premises to Tenant with “Landlord's Work” (described on Exhibit C attached
hereto) substantially complete and an agreed upon Work Letter has been executed
by Landlord and Tenant. Notwithstanding the Rent Commencement Date has occurred,
Tenant shall be obligated to construct and open a Bank of South Carolina
facility in accordance with the Landlord's approved site plan within two hundred
twenty (220) days from the date of delivery of the Premises to Tenant with
Landlord's Work substantially complete and an agreed upon Work Letter has been
executed by Landlord and Tenant. Landlord's Work is more fully described on
Exhibit C attached hereto.

 

8

 

 

[ex10-8_page09.jpg]

Tenant agrees to file for construction permits for its interior improvements
(“Tenant's Upfit”) within thit1y (30) days following delivery of the Premises to
Tenant with Landlord's Work completed and an agreed upon Tenant's work letter
(“Tenant's Work Letter”) having been executed by Landlord and Tenant. Delays in
Landlord's Work caused by Tenant delays shall not extend the Rent Commencement
Date. 7. Address of Landlord and Tenant; Notices. All rentals and other sums to
be paid by Tenant to Landlord shall be delivered to Landlord under this Lease
at: Weber USA Corporation c/o Meyer Kapp & Associates, LLC 230 Seven Farms
Drive, Ste 103 Charleston, SC 29492 843-971-8603 843-971-8601 fax
emeyer@.meyerkappassociates.com All sums of money to be paid to Tenant by
Landlord under this Lease shall be delivered to the Premises unless Tenant shall
advise Landlord by written notice that such sums of money should be delivered to
a different address. Any notice under this Lease required or allowed to be given
by either party to the other, shall be deemed to have been sufficiently given
for all purposes when made in writing and sent in the United States mail as
ce11ified or registered mail, return receipt requested, postage prepaid, or sent
by Federal Express or similar overnight courier service, and addressed: a. If to
Landlord: With copy to: b. If to Tenant: Weber USA Corporation c/o Meyer Kapp &
Associates, LLC 230 Seven Farms Drive, Ste I 03 Charleston, SC 29492
843-971-8603 843-971 -8601 fax emeyer@meyerkappassociates.com J. Sidney Boone,
Jr., Esq. McNair Law Firm, P.A PO Box 1431 Charleston, SC 29402 843-723-7831
843-722-3227 fax sboune@mcnair.net The Bank of South Carolina Attention:
President 256 Meeting Street PO Box 538 Charleston, SC 2940I

 

9

 

 

[ex10-8_page10.jpg]

Telephone: 843 724 1510 Fax: 843 724 1513 Email: Shassell@banksc.com With copy
to: Holcombe, Fair & Lane Attention: Charles Lane PO Box 668 Charleston, SC
29402 Telephone: 843-722-2642 Fax: 843-720-5939 Email: Charleshfl@bellsouth.net
and John H. Warren, III, Esq. Warren & Sinkler, L.L.P. 171 Church Street, Suite
340 Charleston, SC 29401 Telephone: 843-577-0660 Fax: 843-577-6843 Email:
jwarren@warren-sinkler.com Or to such other place as Landlord or Tenant may from
time to time designate in a notice to the other party hereto. Tenant hereby
appoints as its agent for service of process in all dispossessory, distraint and
summary ejectment proceedings which may be brought against it by Landlord, any
person occupying the Premises provided that if no person is occupying the
Premises, then Tenant agrees that such service may be made by attachment thereof
to the main entrance to the Premises. 8. Utilities and Services. Landlord shall
provide: (i) Heating, ventilation, and air conditioning (''HVAC”) during
Business Hours (as hereinafter defined) to maintain temperatures for comfortable
and customary use and occupancy in the Common Areas of the Building; (ii)
Extermination and pest control when necessary to the Common Areas of the
Building; and (iii) Maintenance of Common Areas in a manner comparable to other
Class A office buildings in the Charleston, South Carolina area. The maintenance
of the Common Areas shall include cleaning, HVAC, illumination, snow shoveling,
deicing, repairs, replacements, lawn care, hardscape cleaning and landscaping.
Tenant shall pay for all electricity, heating, air conditioning, water, and
sewer, supplied to the Premises and removal of garbage from Premises, custodial
services and other utilities and services required by Tenant in Tenant's use of
the Premises. Landlord, at Landlord's sole option, may either require that
Tenant contract directly with the public utility company providing any of the
foregoing services or Landlord may contract with such public utility company
directly and sub-meter such utility and bill Tenant for the same and Tenant
shall pay such bill within ten days of receipt of same. Tenant shall have access
to the building 24 hours a day, 7 days a week. Building Hours are 7:00 a.m. to
6:00 p.m., Monday through Friday and 9:00 a.m. to l :00 p.m. on Saturdays.

 

10

 

 

[ex10-8_page11.jpg]

9. Repairs. Landlord shall maintain the roof and exterior walls of the Building
and the Premises in good repair, except that Tenant shall have the
responsibility for the maintenance repair and replacement of all glass, doors
(interior and exterior), windows, and doorways of the Premises. Tenant shall
also be responsible for repair, replacement and maintenance of any exterior
walls if the necessity therefore should be the result of Tenant's negligence or
the negligence of any agent, employee, or licensee of Tenant. Tenant shall keep
the interior of the Premises in good repair, maintaining, where necessary, all
electrical, plumbing, heating, air conditioning and other mechanical
installations and systems servicing only the Premises, as well as damage to
plumbing and other systems inside of the Premises if caused by the acts or
omissions of Tenant, or Tenant's agents, employees, invitees or licensees inside
the Premises. Tenant shall effect all such maintenance, repairs and replacements
at its own expense and employing materials and labor of a kind and quality equal
to the original installations. If Tenant shall fail to maintain, repair or
replace equipment or other installations in or about the Premises as above
provided, Landlord, immediately after giving Tenant notice of the necessity for
such maintenance, repair or replacement may accomplish the required work and add
the costs thereof to the next due rental installment(s) but Tenant shall not be
liable to the Landlord for any failure to fulfill the obligations of this
paragraph until such time as the Tenant shall be notified, as aforesaid, in
writing of the requirement therefore, provided however, in the event of a bona
fide emergency, Landlord need not give such notice to Tenant prior to performing
such work. With regard to hearing and air conditioning systems in the Premises,
Landlord shall provide for the same to be in good working order upon Tenant's
occupancy of the Premises. In addition, Tenant shall maintain at Tenant's sole
expense a maintenance and service contract with a reputable heating and a1r
conditioning service company for the heating and air conditioning systems and
provide that such service contract shall not be canceled for any reason without
a ten ( l 0) day notice to Landlord, and deliver to Landlord a copy of such
maintenance service contract. If Tenant fails to maintain such contract or if
Tenant fails to repair, maintain or replace if caused by failure to maintain the
heating and air conditioning system as needed, Landlord at its sole option may
accomplish the same and bill the costs thereof to Tenant as Additional Rent and
the failure to pay the same within thirty (30) days of submission of Invoice for
the same to Tenant shall be an event of default herein. Landlord shall be
responsible for the replacement of required components of the HV AC units as
required, so long as Tenant maintains HVAC units to servicing requirements of
this Lease. 10. Alterations. Excepting Tenant's Upfit, Tenant shall make no
alterations, additions, or improvements to the Premises without the prior
written consent of Landlord, and any such request by Tenant of Landlord to make
any such alterations, additions or improvements shall in each case be
accompanied by plans and specifications for such alterations, additions and
improvements all in such detail as Landlord may reasonably required. Any
alteration, addition or improvement to the Premises which results in any damage
to the Premises or the alteration, addition or improvement to the Premises which
results in any damage to the Premises or the Building including, but not limited
to the floor, ceiling or outside walls shall be repaired by the Tenant at the
termination of the Lease, or if sooner, upon the request by the Landlord. All
alterations, additions and improvements (including, without limitation, all
partitions, walls, railings, carpeting, and floor coverings) made by, for or at
the direction of the Tenant, shall remain upon and be surrendered with the
Premises as a part thereof at the expiration or earlier termination of this
Lease. All contractors and subcontractors employed by Tenant for any such work
shall be subject to Landlord's prior approval. Tenant shall comply with all
applicable laws

 

11

 

 

[ex10-8_page12.jpg]

and obtain all licenses and permits required by any applicable authority before
commencing construction. Any alarm or sprinkler system installed by Tenant must
be compatible with any such system maintained by Landlord for the Building.
Tenant and all contractors and subcontractors employed or engaged by Tenant
shall comply with the Contractor Upfit and Insurance Procedures and Requirements
prepared by Landlord for the Building, a copy of which will be provided to
Tenant upon request. All alterations, additions and improvements made by Tenant
to the Premises, including without limitation, the initial alterations,
additions and improvements made to the Premises, shall remain in the Premises
and shall not be removed therefore at an y time. Upon the expiration or any
earlier termination of this Lease, Tenant shall promptly reimburse Landlord for
any expense or cost incurred by Landlord in restoring the Premises to the
condition in which the Premises were at the time Tenant shall have occupied the
same, except for Tenant's Upfit and for ordinary wear and tear, fire or other
casualty and alterations, additions and improvements to the Premises consented
to in writing by Landlord unless Landlord is entitled to and notifies Tenant to
remove the same. 11. Furniture and Fixtures. All readily moveable furnishings,
store fixtures and equipment owned and used by Tenant in the Premises shall at
all times during the Lease Term be and remain the property of the Tenant without
regard to the means by which they are installed in or attached to the Premises.
Upon expiration or termination of this Lease, Tenant shall remove all such
furnishings, fixtures and equipment and restore the Premises as provided in
Paragraph I 0 hereof, provided that Tenant shall not remove any equipment,
conduits or fixtures providing water, plumbing, including water heater,
electrical, heating, ventilation, air conditioning, lighting, exhaust and sewer
service to the Premises, all of which, together with any other furnishings,
fixtures and equipment not removed by Tenant as provided above, shall become the
property of Landlord upon expiration of the Lease Term or termination of
Tenant's right to possession of the Premises and if not already owned by
Landlord shall be conclusively presumed to have been conveyed by Tenant to
Landlord. If the removal or installation of such furnishings, fixtures and
equipment results in any damage to the Premises, Tenant shall repair the same to
the end that the Premises shall be restored to the condition in which they were
found immediately prior to the installation of the same, normal wear and tear
excepted. 12. Covenants. Tenant covenants with and for the benefit of Landlord:
a. To comply with all requirements of the terms of any State or Federal statute
or local ordinance or regulation applicable to Tenant or its use of the
Premises, and to save Landlord harmless from penalties, fines, costs, expenses
or damages resulting from failure to do so. b. To give Landlord prompt written
notice of any accident, fire or damage occurring on or to the Premises and the
Common Areas. c. To load and unload goods only at such times, in such areas and
through such entrances as may be designated for such purposes by Landlord, and
to prohibit all trucks and trailers which have moved upon Building property on
account of Tenant's conduct of business from remaining overnight or for extended
periods of time in any portion of the Building.

 

12

 

 

[ex10-8_page13.jpg]

d. To make such arrangement as Landlord may reasonably require from time to time
for the storage and disposal of all garbage and refuse. e. pipes and fixtures.
To keep the Premises sufficiently heated to prevent freezing of water in f. To
keep the outside areas immediately adjoining the Premises clean and free from
rubbish, obstructions or merchandise in such areas. g. To keep the Premises
clean, orderly, sanitary and free from objectionable odors and from insects,
vermin and other pests and to maintain a pest control contract with a licensed
pest control company to provide for periodic pest control measures approved by
Landlord and to send Landlord a copy of the same. h. To park Tenant's vehicles
and to require Tenant's directors, officers, employees, agents, contractors,
sub-tenants, licensees and concessionaires to park their vehicles only in those
portions of the parking area, or at such other places, as are designated for
that purpose by Landlord, provided that this provision shall not apply to
Tenant's designated spaces as set forth in Paragraph I. Tenant agrees that from
time to time upon written notice from Landlord, it shall, within five (5) days,
furnish Landlord with the State automobile license numbers assigned to the
hereinabove designated vehicles. i. To keep its windows in the Premises,
illuminated and its exterior and interior signs and lights continuously well
lighted every day of the Lease Term during such time as Landlord shall
reasonably require consistent with prevailing practices in the locality. j. To
use and occupy the Premises continuously and uninterruptedly throughout the
Lease Term, and to be open for business during such reasonable business hours as
Landlord may prescribe from time to time, but at least from 9:00a.m. to 5:00p.m.
five (5) days per week (Monday through Friday, excluding bank holidays), except
when prevented from so doing by casualty, strike, Act of God or other causes
beyond Tenant's control. k. To conduct its business in the Premises in all
respects in a diligent and dignified manner and keep the Premises in first class
condition in accordance with the highest standards of operation of similar
businesses, maintaining at all times during the Lease Term a full staff of well
trained and high grade personnel. l. To comply with all commercially reasonable
rules and regulations of the Building, as they may be established from time to
time by Landlord, including but not limited to the installation of such fire
extinguisher and other safety equipment as Landlord may require; and to comply
with the recommendations of Landlord's insurance carriers and their rate-making
bodies. m. To pay promptly to Landlord all Monthly Base Rent, and all other
charges, costs and expenses due to Landlord pursuant to the terms of this Lease
before the same shall become delinquent.

 

13

 

 

[ex10-8_page14.jpg]

n. To maintain the Premises in a Class A condition, including the doors and
glass, and to deliver the Premises to Landlord, at the end of the Lease Term in
as good condition as they were when received by Tenant; excepting only normal
wear and tear and repairs required to be made by Landlord. o. The Tenant shall
use and occupy the Premises solely for use as a retail bank and/or office
operation and for no other use without the Landlord's written consent which may
be withheld for any reason. p. To refrain from doing each and every one of the
following: Using the Premises in any manner which, in Landlord's commercially
reasonable opinion, is or may be harmful to the Building or disturbing to other
tenants in the Building. i. Pasting or otherwise affixing any advertising
material on the interior side of any display window or door or positioning any
advertising material any closer than twelve inches (12”) to any such display
window or door; ii. Placing any machines, equipment or materials of any kind
outside of the confines of the Premises; iii. Permitting, allowing or causing to
be used in or about the Premises or other pOI1ions of the Building any
phonographs, radios, public address systems, sound production or reproduction
devices, pinball machines, video games, vending machines, mechanical or moving
display devices, motion picture or television devices, excessively hright
lights, changing, flashing, flickering or moving lights or lighting devices, or
any similar advertising media or devices, the effect of which shall be visible
or audible from the exterior of the Premises and which constitute a nuisance;
iv. Causing or permitting any noxious, disturbing or offensive odors, fumes, or
gasses, or any smoke, dust, steam or vapors, or any loud or disturbing noise or
vibrations to originate in or be emitted from the Premises; v. Permitting any
act to be performed or any practice to be adopted or followed in or about the
Premises which, in Landlord's opinion, may detract from or impair the reputation
of the Building; vi. Causing or suffering to be done, any act, matter or thing
objectionable to insurance companies whereby any hazard insurance or any other
insurance now in force or hereafter to be placed on the Building, or on any part
thereof may become void or be suspended, or whereby the insurance premiums
payable by Landlord, or by any tenant of Landlord, may be increased;

 

14

 

 

[ex10-8_page15.jpg]

vii. Conducting any auction, fire, bankruptcy, liquidation, selling out, or
going out of business sale on or about the Premises; viii. Attaching any
antenna, canopy, awning, or other projection to the roof or the outside walls of
the Premises or the building of which the Premises are a part without Landlord's
approval; ix. Committing or suffering to be committed by any person any waste
upon the Premises or any nuisance or other act or thing which may disturb the
quiet enjoyment of any other tenant in the Building, or which may disturb the
quiet enjoyment of any person within five hundred (500) feet of the boundaries
of the Building; x. Soliciting business for itself, or permitting its licensees,
concessionaires, or subtenants to solicit business in the parking or other
Common Areas, and distributing any handbills or other advertising matter in or
on automobiles parking in a parking area or in other Common Areas; xi. Vacating
or abandoning the Premises or allowing the same to appear to be vacated or
abandoned; or xii. Placing or allowing any garbage, trash, waste, dirt, rubbish,
or refuse in or about the Premises or Building except only within the Premises
in approved trash receptacles within the Premises at locations approved by
Landlord. 13. Tenant's Signs. Tenant shall not install or affix any sign,
device, fixture or attachment on or to the exterior of the Premises unless
Tenant shall first obtain Landlord's written consent thereto, which consent will
not be unreasonably withheld, and signage will meet any Development signage plan
given to Tenant prior to the Effective Date, provided, however, at Tenant's
cost, Tenant may place prominent lighted signage near the top of the Building,
subject to necessary approvals by the appropriate municipal authorities and the
Landlord, who will not unreasonably withhold approval, which shall be the crown
signage on the exterior of the Building. Sec Exhibit E showing Tenant's proposed
exclusive crown signage. 14. Landlord's Privileges. In addition to the other
rights and privileges of Landlord herein or by law granted, Landlord shall have
the following rights and privileges: a. To go upon and inspect the Premises at
any reasonable time with reasonable prior notice and at Landlord's option make
repairs, alterations and additions thereto or to other p011ions of the Building,
which right, in the event of an emergency, shall include the right of Landlord
to forcibly enter said Premises without rendering Landlord or Landlord's agents
or employees liable therefore. b. To display “For Rent” signs with the Premises
at prominent locations at any time within the last year of the Lease Term.

 

15

 

 

[ex10-8_page16.jpg]

c. To install, place upon or affix to the roof and exterior walls of the
Premises such antennae, dishes, and other objects or structures as Landlord
shall deem necessary or appropriate for the operation, maintenance or repair of
the Building. No more than one (1) other tenant within the Premises will be
given the right for signage on the exterior of the Building. Such signage shall
not be crown signage and shall not exceed seventy-five (75%) percent of the
square footage of Tenant's signage on each face of the Building. d. To make
alterations on or additions to the Building, to build additional stories
thereon, and to build adjacent to or adjoining the Premises, provided there is
no Joss of parking. Landlord reserves the right to construct and improve other
buildings and add to any existing buildings or improvements in the Building, and
to permit others to do so. Said alterations or additions may temporarily
restrict or diminish the free flow of traffic in the Building or temporarily
create noise or other annoyances which, absent this provision could be construed
to interfere with Tenant's enjoyment of the Premises and to the enjoyment of and
access to said Premises by Tenant's subtenants, employees and invitees. e. To
store necessary materials, tools and equipment in the Building for alterations
and repairs. f. To remove from the Premises any placards signs, fixtures,
alterations or additions not permitted by this Lease. The exercise by Landlord
of any of its rights, whether herein enumerated or otherwise, shall never be
deemed to affect Tenant's obligations and covenants under this Lease nor to be
an eviction of Tenant (or of Tenant's subtenant) nor to be a disturbance of the
use and possessions of the Premises by Tenant, Tenant's subtenants, employees,
Invitees, licensees or customers. 15. Damage to Premises. In the event of less
than 50% of replacement cost of the Premises, or any part thereof, by fire,
storm, war, riot, Act of God, unavoidable accident, public enemy or other
casualty, Landlord shall repair and restore the Premises to their condition
prior to such damage or destruction, and during the time required for repairing
and re.storing said Premises as aforesaid, the Monthly Base Rent and other
changes hereunder shall equitably abate to the extent Tenant is unable to use
the Premises due to such damage it is provided, however, that in the event the
Premises are damaged or destroyed by a casualty during the last two years of the
then current term of this Lease and the damage is sufficiently extensive to
result in the entire suspension of Tenant's business, however temporary, then
Landlord or Tenant may elect, by written notice, to terminate this Lease as of
the date on which the damage occurred. Further, in the event the Premises are
damaged or destroyed by fire, storm, Act of God, war, riot, unavoidable
accident, public enemy or other casualty to an extent greater than fifty (50%)
percent of the replacement cost thereof, Landlord reserves the right of either
terminating this Lease or restoring the Premises to the condition in which they
were prior to such damage or destruction and in the event Landlord shall elect
to reconstruct the Premises, restoring them to the condition in which they were
event Landlord shall elect to reconstruct the Premises, restoring them to the
condition in which they were prior to such damage or destruction, Tenant shall
be notified in writing of the same within forty-five (45) days of the date of
damage, provided, however, in the event the reconstruction will take more than
one hundred eighty (180) days, Tenant may elect to terminate this Lease by
written notice to Landlord. In the event of full

 

16

 

 

[ex10-8_page17.jpg]

abatement of rent as aforesaid, the term of this Lease shall be extended
automatically for a period equal to the time of such abatement. 16. Eminent
Domain. If ten (10%) percent or more of the floor area of the Premises is taken
for any public or quasi-public use under any governmental law, ordinance or
regulation or by right of eminent domain or by private purchase in lieu thereof,
then either party hereto shall have the right to terminate this Lease effective
on the date physical possession is taken by the condemning authority. If less
than ten (10%) percent of the floor area of the Premises is taken for any publ
ic or quasi-public use in said manner, and so long as access to the Premises is
not affected, this Lease shall not terminate. However, in the event any portion
of the Premises is taken and the Lease not terminated, the Monthly Base Rent
herein shall be reduced during the unexpired term of this Lease in proportion to
the area of the Premises so taken and the reduction shall be effective on the
date physical possession is taken by the condemning authority. If any portion of
the Common Areas of the Building is taken for any public or quasi-public use
under any governmental law, ordinance or regulation, or by right of eminent
domain, or by private purchase in l ieu thereof, this Lease shall continue in
full force and effect, without reduction in rentals or other changes in the
terms of this Lease unless the area so taken shall exceed twenty five (25%)
percent of the total number of square feet in the Common Areas, or access to the
Premises is affected, in which event either party may terminate this Lease. Any
election to terminate this Lease following condemnation shall be evidenced only
by written notice of termination delivered to the other party not later than
fifteen (15) days after the date on which physical possession is taken by the
condemning authority and shall be deemed effective as of the date of said
taking. If, however, the Lease is not terminated following a partial
condemnation, Landlord shall promptly make all necessary repairs or alterations
to the Building, which are required by the taking. All Compensation awarded for
any taking (or the proceeds of private sale in lieu thereof) whether for the
whole or a part of the Premises, shall be the property of the Landlord, whether
such award is compensation for damages to Landlord's or Tenant's interest in the
Premises, and Tenant hereby assigns all of its interest in any such award to
Landlord; provided, Landlord shall have no interest in any such award made to
Tenant for loss of business or for the taking of Tenant's fixtures and other
tangible property within the Premises if a separate award for such items is made
to Tenant. Notwithstanding anything contained in this Lease to the contrary,
Tenant shall not be prevented from making a claim against the condemning
authority (but not against Landlord) and Landlord shall cooperate with Tenant in
making such claim for any moving expenses, loss of profits, or taking of its
personal property and for the value of the unexpired term (including any option
period) of this Lease to which Tenant may be entitled from the condemning
authority. 17. Default. The occurrence of any of the following events shall
constitute a default (hereinafter sometimes called “Event(s) of Default”) by
Tenant and a breach of this Lease: a. Failure of Tenant to pay Monthly Base
Rent, CAM, Impositions or any other charge or sum to be paid to Landlord by
Tenant when due and payable under the terms of this Lease and such failure
continues after ten (10) days written notice; provided, however, Landlord shall
not be obligated to give written notice of default more than twice in any Lease
Year.

 

17

 

 

[ex10-8_page18.jpg]

b. Failure of Tenant to comply with any other of the rules, regulations,
agreements, covenants, terms and conditions contained or referred to herein
(other than the failure to pay sums of money) for a period of fifteen (15) days
after Landlord has notified Tenant of the default(s) provided that if such
default is not susceptible of being cured within such fifteen (15) day period,
the time permitted Tenant to cure the default(s) shall be extended for as long
as shall be reasonably necessary to cure such default(s) if Tenant commences
promptly and proceeds diligently to cure such default(s); provided, always, that
such period for curing any default shall not be so extended as to jeopardize the
interest of Landlord in the Premises or Building or other property of Landlord
or so as to subject Landlord to any civil or criminal liabilities. c. Filing by
or against Tenant in any court pursuant to any statute, either of the United
States or of any state, of a petition in bankruptcy or insolvency, or for
reorganization, or for any arrangement or for appointment of a receiver or
trustees of all or a portion of Tenant's property or should Tenant make any
assignment for the benefit of its creditors; provided, that if the action or
proceeding be against Tenant, the same shall not be an event of default if the
petition shall be dismissed within six (6) months after commencement thereof. d.
Dissolution or liquidation of Tenant, voluntary or involuntary, or the taking of
possession of any of Tenant's property by execution and levy of attachment. Any
failure of Landlord to perform any of its obligations under this Lease shall not
be considered a default unless Tenant shall have given Landlord at least a
fifteen (15) day written notice and opportunity to cure the same, unless another
time period is specifically provided for in this Lease, or if such obligation
cannot reasonably be performed or such failure reasonably cured within said
period, Landlord shall have such additional time as is reasonably necessary to
perform the obligation or cure the default. 18. Remedies Upon Default. a. Upon
the occurrence of an Event of Default by Tenant as described in paragraph 17
hereof, the Landlord, without declaring a termination of this Lease (which right
is, however, unconditionally and absolutely reserved) in addition to all other
remedies of Landlord at law or in equity, may at its sole election exercise one
or more or all of the following remedies: 1. Landlord with or without
terminating this Lease may immediately or at any time thereafter reenter the
Premises and, without disrupting Tenant's business operations, correct or repair
any condition which shall constitute a failure on Tenant's part to keep or
perform or abide by any term, condition, covenant or agreement of this Lease and
Tenant shall reimburse and compensate Landlord as Additional Rent within fifteen
( 15) days of rendition of any statement to Tenant by Landlord for any
expenditures made by Landlord in making such corrections or repairs. n. Landlord
with or without terminating this Lease may immediately or at any time thereafter
demand in writing that Tenant vacate the

 

18

 

 

[ex10-8_page19.jpg]

Premises and thereupon Tenant shall vacate the Premises and remove therefrom all
property therein belonging to Tenant within three (3) days of receipt by Tenant
of such notice from Landlord whereupon Landlord shall have the right to re-enter
and take possession of the Premises. 111. Landlord with or without terminating
this Lease may immediately or at any time thereafter re-enter the Premises and
remove therefrom Tenant and all property belonging to or placed in the Premises
by, at the direction of or with the consent of Tenant and/or alter, re-key,
remove or replace any Jocks or other security devices at the Premises. 1v.
Landlord with or without terminating this Lease may immediately or at any time
thereafter re-let the Premises or any part thereof for such time or times and at
such rental or rentals and upon such other terms and conditions as are
commercially reasonable and Landlord may make any alterations or repairs to the
Premises which it may deem advisable; and Tenant shall pay all costs of such
re-Jetting including the cost of any such alterations or repairs to the
Premises; and if this Lease shall not have been terminated, Tenant shall
continue to pay all rent due under this lease up to and including the date of
beginning of payment of rent by and subsequent tenant of a part or all of the
Premises and thereafter Tenant shall pay monthly during the remainder of the
term of the Lease the difference, if any, between the rent collected from any
such subsequent tenant or tenants and the rent reserved in this Lease by Tenant
shall not be entitled to receive any excess of any such rents collected over the
rents reserved herein. v. Landlord may immediately or at any time thereafter
terminate this Lease (without notice or demand to vacate the Premises which
Tenant hereby waives) and this Lease shall be deemed to have been terminated
upon receipt by Tenant of written notice of such termination and upon such
termination Landlord shall have and recover from Tenant all damages Landlord may
suffer by reason of such termination including without limitation the cost
(including legal expenses and reasonable attorney's fees) of recovering
possession of the Premises, the costs of any repairs to the Premises which are
necessary or proper to prepare the same for reletting and in addition thereto
Landlord at its election shall have and recover from Tenant either (A) an amount
equal to the excess, if any, of the total amount of all rents to be paid by
Tenant for the remainder of the term of this Lease over the then reasonable
value of the Premises for the remainder of the term of this Lease or (B) the
rents which Landlord would be entitled to receive from Tenant pursuant to the
provisions of subparagraph (iv) above if the Lease

 

19

 

 

[ex10-8_page20.jpg]

were not terminated and such election shall be made by Landlord by serving
written notice of its choice of one of two said alternatives upon Tenant within
thirty (30) days of the notice of termination. In the event of any re-entry of
the Premises by Landlord pursuant to any of the provisions of this Lease, Tenant
hereby waives all claims for damages, except such claims arising out of proven
acts of negligence by Landlord, which may be caused by such re-entry by Landlord
and Tenant shall save Landlord harmless from any loss, cost (including without
limitation legal expenses and reasonable attorney's fees) or damages suffered by
Landlord by reason of such re-entry and no such re-entry shall be considered or
construed to be a forcible entry. No course of dealing between Landlord and
Tenant or any delay on the part of Landlord in exercising any rights it may have
under this Lease shall operate as a waiver of any of the rights of Landlord
hereunder nor shall any waiver ·of a prior default operate as a waiver of any
subsequent default or defaults and no express waiver shall affect any condition,
covenant, rule or regulation other than the one specified in such waiver and
that one only for the time and in the ma1mer specifically stated. The exercise
by Landlord of any one or more of the remedies provided in this Lease shall not
prevent the subsequent exercise by Landlord of any one or more of the other
remedies herein provided. All remedies of Landlord, may be exercised
alternatively, successively or in any other manner and are in addition to any
other rights provided by law. b. Nothing herein contained shall limit or
prejudice the right of Landlord to prove and obtain as damages by reason of such
default an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when such damages are to be proved. c. Any suit brought to
collect the amount of the deficiency for any month shall not prejudice the right
of Landlord to collect the deficiency for any subsequent month by a similar
action. d. Tenant hereby expressly waives, so far as permitted by Jaw, the
service of any notice of intention to re-enter provided in any statute, or of
the institution of legal proceedings to that end. Tenant, for and on behalf of
any and all persons claiming through or under Tenant, also waives any right of
redemption or re-entry or repossession or restoration of Tenant's possessory
rights hereunder in the event Tenant shall be dispossessed by a judgment or by
action of any court or judge or in case of re-entry or repossession by Landlord
as a result of Tenant's default. Landlord and Tenant, so far as permitted by
law, waive trial by jury in any action, proceeding, or counterclaim brought by
either of the parties hereto against the other on any matter arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant,
Tenant's use or occupancy of the Premises, or any claim of injury or damage. e.
Any action taken by Landlord under this paragraph shall not operate as a waiver
of any right Landlord would otherwise have against Tenant for breach of this
Lease and

 

20

 

 

[ex10-8_page21.jpg]

Tenant shall remain liable to Landlord for any damages suffered by Landlord by
Reason of Tenant's default or breach. f. The Landlord shall also be entitled to
enjoin any breach or threatened breach by Tenant of any of the agreements,
covenants, terms and conditions contained in this Lease, and in the event of
such breach shall have all rights and remedies allowed at law, in equity, by
statute, or otherwise. Any and all remedies referred to herein are considered
cumulative and not exclusive. Mention of particular remedies herein shall not
prevent Landlord from pursuing other remedies in law or equity in the event of
breach or default of Tenant. The terms "enter", "re-enter", "entry" or
"re-entry" as used in this Lease are not restricted to their technical legal
meaning. 19. Landlord's Performance for Account of Tenant. If Tenant shall
continue in default in the performance of any of the covenants or agreements
herein contained after the expiration of the time limit hereinabove set forth
for the curing of said default(s), so that an Event of Default has occurred and
is continuing, Landlord may, after ten (10) days prior written notice to Tenant,
cure such default by performing such covenant or agreement or account of Tenant
and any amount paid or expense or liability incurred by Landlord in the
performance of any such matter for the account of Tenant shall be deemed to be
Additional Rent and the same (together with interest thereon at the highest
lawful rate of interest or eighteen (18%) percent per annum, from the date upon
which any such expense shall have been incurred) may be added at the option of
Landlord, to any rent then due or thereafter falling due hereunder. Nothing
contained herein shall be construed to prevent Landlord from immediately
collecting from Tenant by suit or otherwise, any such sums with interest. 20.
Indemnity - Insurance. During the Lease Term, Tenant, its assigns agree to
indemnify and defend Landlord and to save harmless Landlord, and agents,
servants and employees of Landlord against and from any and all claims by or on
behalf of any person, firm or corporation arising by reason of injury to person,
including death, or property occurring in or about the Premises or in the
Building occasioned by Tenant, or by any employee (whether or not acting within
the scope of employment), agent , licensee, Invitee or visitor of Tenant, or by
reason of any breach, violation or nonperformance of any covenant in this Lease
on the part of Tenant to be observed or performed, and also by reason of any
matter or thing growing out of the occupancy or use of the Premises by Tenant.
In accordance with Paragraph 6(c)(iii), Tenant shall keep in force, during the
full term of this Lease or any renewal or extension thereof, commercial general
liability insurance issued by a nationally recognized Insurance company, with
such limits as may be reasonably requested by Landlord from time to time, but
with minimum limits not less than Two Million Dollars ($2,000,000.00) in the
aggregate on account of death, personal injury, or property damage in any one
occurrence. 21. Insurance Criteria. Insurance policies required by this Lease
shall be as provided in Paragraph 6(c)(iii). 22. Personal Property - Insurance.
Tenant agrees that all personal property in said Premises shall be and remain at
Tenant's sole risk, and Landlord shall not be liable for any damage to, or loss
of such personal property arising from any acts or omissions of any persons

 

21

 

 

[ex10-8_page22.jpg]


other than Landlord or Landlord's employees or contractors or from fire, or from
the leaking of the roof, or from the bursting, leaking, or overflowing of water,
sewer, or steam pipes, or from malfunctions of the heating, plumbing, or
electrical systems. Tenant expressly agrees to save Landlord harmless in all
such cases. Throughout the Lease Term, Tenant shall carry fire and extended
coverage insurance insuring its interest, if any, in improvements to or in the
Premises and in its interest in its office furniture, equipment supplies and
other property. Tenant hereby waives any claim or right of action, which it may
have against Landlord for loss or damage covered by such insurance and Tenant
covenants and agrees that it will obtain a waiver from the carrier of such
insurance releasing such carrier's subrogation rights as against Landlord.
Copies of all of Tenant's insurance policies shall be delivered to Landlord upon
request. Tenant shall not do or cause to be done or permit on the Premises
anything deemed extra hazardous on account of fire or other risk and Tenant
shall not use the Premises in any manner which will cause an increase in the
premium rate for any insurance in effect on the Premises or a part thereof. If,
because of anything done, caused to be done, permitted or omitted by Tenant or
its agents, servants or employees (whether or not acting in the scope and course
of their employment), excluding operation of a bank, the premium rate for any
kind of insurance in effect on the Premises or any part thereof shall be raised,
Tenant shall pay Landlord on demand the amount of any such increase in premium
which Landlord shall pay for such insurance and if Landlord shall demand that
Tenant remedy the condition which caused any such increase in an insurance
premium rate, Tenant shall remedy such condition within five (5) days after
receipt of such demand. 23. Application of Payments Received from Tenant.
Landlord, acting in its sole discretion, shall have the right to apply any
payments made by Tenant to the satisfaction of any debt or obligation of Tenant
to Landlord regardless of the instructions of Tenant as to application of any
sum whether such instructions be endorsed upon Tenant's check or otherwise,
unless otherwise agreed upon by both parties in writing. The acceptance by
Landlord of a check drawn by others than Tenant shall in no way affect Tenant's
liability hereunder nor shall it be deemed an approval of any assignment of this
Lease by Tenant. 24. Subordination. Tenant shall, upon request by Landlord,
subject and subordinate all or any of Its rights under this Lease to any and all
mortgages and deeds of trust now existing or hereafter placed on the Building or
the land upon which the Building is located; provided, however, that the holder
of any such mortgage agrees in writing that Tenant will not be disturbed in the
use or enjoyment of the Premises so long as it is not in default hereunder.
Tenant agrees that this Lease shall remain in full force and effect
notwithstanding any default or foreclosure under any such mortgage or deed of
trust and that it will attorn to the mortgagee, trustee or beneficiary of such
mortgage or deed of trust, and their successors or assigns, and to the purchaser
or assignee under any such foreclosure. Tenant will, upon request by Landlord,
execute and deliver to Landlord, or to any other person designated by Landlord,
any instrument or instruments required to give effect to the provisions of this
paragraph. 25. Assignment or Sublet. Tenant shall not transfer, mortgage, grant
a security interest in, encumber, or assign this Lease, or any interest therein,
or sublease all or part of the Premises, without Landlord's advance written
consent. Landlord's consent to the granting of a security interest in, or
mortgaging Tenant's leasehold estate, or any interest therein, may be withheld
by Landlord in Landlord's sole discretion. If the Tenant is a corporation, the
sale,

 

22

 

 

[ex10-8_page23.jpg]

transfer or encumbrance of a majority of its outstanding voting stock or equity
interests (whether the result of a single or series of transactions), excluding
merger, sale of assets, or consolidation with another banking institution or
dissolution, shall be deemed an assignment of this Lease and shall be subject to
the provisions contained herein relative to assignment. Likewise, if Tenant is a
partnership, limited liability company, or any other entity, the sale, transfer
or encumbrance of a majority of its voting or ownership or equity interests
(whether the result of a single or series of transactions) shall be deemed an
assignment of this Lease and shall be subject to the provisions contained herein
relative to assignment. a. Reasonableness. The Landlord's consent shall not be
considered unreasonably withheld if: i. The proposed subtenant's or assignee's
financial responsibility does not meet the same criteria Landlord uses to select
comparable Building tenants; ii. The proposed subtenant's or assignee's business
is not suitable for the Building considering the business of the other tenants
and the Building's prestige; or iii. The proposed use is inconsistent with the
use permitted by Article 30. b. Procedure. Tenant must provide Landlord in
writing: i. The name and address of the proposed subtenant or assignee; ii. The
nature of the proposed subtenant's or assignee's business it will operate in the
Premises; iii. The terms of the proposed sublease or assignment; and iv.
Reasonable financial information so that Landlord can evaluate the proposed
subtenant or assignee under this paragraph. Landlord shall, within thirty (30)
days after receiving the information required under this Article, give notice to
Tenant to permit or deny the proposed sublease or assignment. [f Landlord denies
consent, it must explain the reasons for the denial. If Landlord does not give
notice within the thirty (30) day periods, then Tenant may sublease or assign
part or all of the Premises upon the terms Tenant gave in the information under
this article. c. Conditions. Subleases and Assignments by Tenant are also
subject to: i. The terms of this Lease. ii. The term shall not extend beyond the
Lease Term. iii. Tenant shall remain liable for all Lease obligations.

 

23

 

 

[ex10-8_page24.jpg]

iv. Consent to one sublease or assignment does not waive the consent requirement
for future assignments or subleases. v. Fifty (50%) percent of the consideration
(Excess Consideration) received by Tenant from an assignment or sublease that
exceeds the amount Tenant must pay Landlord, which amount is to be prorated
where a part of the Premises is subleased, shall also be paid to Landlord.
Excess Consideration shall exclude reasonable leasing commissions paid by
Tenant, payments attributable to the amortization of the cost of Tenant
improvements made to the Premises at Tenant's cost for the assignee or
sublessee, and other reasonable, out·of-pocket costs paid by Tenant, such as
attorneys' fees directly related to Tenant's obtaining an assignee or sublessee.
Tenant shall pay this Excess Consideration to Landlord at the end of each
calendar year during which Tenant collects any Excess Consideration. Each
payment shall be sent with a detailed statement showing (A) the total
consideration paid by the subtenant or assignee and (B) any exclusion from the
consideration permitted by this paragraph. Landlord shall have the right to
audit Tenant's books and records to verify the accuracy of the detailed
statement. 26. Mechanic's Liens. Tenant shall have no right to encumber or
subject the interest of Landlord in the Premises to any mechanic's
materialmen's, or other liens of any nature whatsoever, and upon the filing of
any such lien, the failure of Tenant to have the same canceled promptly shall
constitute a default and entitle Landlord at its option to take any action
provided for elsewhere in this Lease. Tenant shall hold Landlord harmless from
any such liens. 27. Holding Over. Upon the expiration of the term or other
termination of this Lease, Tenant shall quit and surrender the Premises to
Landlord, broom clean, in good order and condition, ordinary wear and tear
excepted and Tenant shall remove from the Premises all of its property. If
Tenant shall hold over after the expiration of this term or other termination of
this Lease, such holding over shall not be deemed to be a renewal of this Lease
but shall be deemed to create a tenancy-at-will and by such holding over Tenant
shall be deemed to have agreed to be bound by all of the terms and conditions of
this Lease except those as to the term hereof, and except that during such
tenancy-at-will, Tenant shall pay One Hundred Fifty Percent (150.0%) of all
monthly rentals due at that time including Monthly Base Rent, CAM, and
Impositions. If any rent or other sum owing under this Lease is collected by or
through an attorney-at-law, Tenant agrees to pay Landlord's reasonable
attorney's fees. Tenant shall surrender all keys to the Premises to the Landlord
at the place then fixed for the payment of rent and shall inform Landlord of all
combinations on locks, safes and vaults, if any, in the Premises, provided,
however, Tenant may, at its option, remove any vault in the Premises at the
termination of this Lease, provided Tenant restores the Premises in a
commercially reasonable fashion. Tenant shall, at its expense, remove from the
Premises on or prior to such expiration or earlier termination all furnishings,
fixtures and equipment situated thereon (including all exterior and interior
signs) which are not the property of the Landlord, and Tenant shall, at is
expense, on or before such expiration or earlier termination, repair any damage
caused by such removal.

 

24

 

 

[ex10-8_page25.jpg]

28. Permitted Uses. The Tenant shall use and occupy the Premises solely for use
as a banking institution and/or general office purposes and for no other purpose
whatsoever unless Landlord, i n its sole right and discretion consents to a
change in such uses. Tenant acknowledges and agrees that the uses of the
Premises set forth herein are a critical element of the bargain of the parties
hereto and that actual and substantial detriment will result to Landlord and
other tenants and occupants of the Building in the event that a change or
deviation in such uses shall occur or be permitted without the express written
consent herein required. 29. Compliance With Law and Contracts. Tenant shall, at
its expense, comply with and shall cause the Premises and Tenant's employees,
agents, contractors and subcontractors to comply with all governmental statutes,
laws, rules, orders, regulations and ordinances affecting the Premises or any
pa11thereof, or the use therefore, at any time during the Lease Term, including
without limitation, the Americans With Disabilities Act ("ADA"). Tenant shall,
at its expense, comply with the requirements of all policies of insurance which
at any time may be in force with respect to the Premises, and with the
provisions of all contracts, agreements and restrictions affecting the Premises
or any part thereof or the occupancy or use thereof. Provided, however, Tenant
shall not be responsible for any capital improvements to the Premises or any
part thereof to comply with ADA unless such improvements are directly related to
Tenant's use of the Premises or any part thereof. 30. Waiver. It is further
understood and agreed that waiver by Landlord of any default or breach of any
covenant, condition or agreement herein shall not be construed to be a waiver of
that covenant, condition or agreement or of any subsequent breach thereof. The
acceptance of rent by Landlord with knowledge of the breach of any covenant of
this Lease shall not be deemed a waiver of such breach. No delay or omission of
Landlord to exercise any right or power arising from any default on part of
Tenant shall impair any such right or power, or shall be construed to be a
waiver of any such default or acquiescence thereto. 31. Quiet Enjoyment.
Landlord covenants, represents and warrants that it has the full right and
authority to lease the Premises upon the terms and conditions herein set forth;
and that Tenant shall peacefully and quietly hold and enjoy the Premises for the
full term hereof so long as it does not default in the performance of any of its
agreements hereunder. 32. Transfer of Landlord's Interest. The term "Landlord"
as used in this Lease means only the owner or the mortgagee in possession for
the time being of the Building or the owner of the lease of the Building so that
in the event of any sale or sales of the Building or of said lease, or in the
event of a lease of the Building, said Landlord shall be and hereby is entirely
freed and relieved of all covenants and obligations of Landlord hereunder, and
it shall be deemed and construed without further agreement between the parties
or their successors in interest or between the parties and the purchaser at any
such sale or the lessee of the Building, that the purchaser or the lessee of the
Building has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder. Notwithstanding anything to the contrary
contained in this Lease, it is specifically understood and agreed that the
liability of the Landlord hereunder shall be limited to the equity of the
Landlord in the Building and Landlord's applicable insurance policies in the
event of a breach or the failure of Landlord to perform any of the terms,
covenants, conditions and agreements of this Lease to be performed by Landlord.
In fut1herance of the foregoing, the Tenant hereby agrees that any judgment it
may obtain against

 

25

 

 

[ex10-8_page26.jpg]

Landlord as result of the breach of this Lease as aforesaid shall be enforceable
solely against the Landlord's interest in the Building and Landlord's applicable
insurance policies. Any security given by Tenant to Landlord to secure
performance of Tenant's obligations hereunder may be assigned and transferred by
Landlord to the successor in interest to Landlord; and, upon acknowledgement by
such successor of receipt of such security and its express assumption of the
obligation to account to Tenant for such security in accordance with the terms
of this Lease, Landlord shall thereby be discharged of any further obligation
relating thereto. Landlord's assignment, sale, or transfer of the Lease or of
any or all of its rights herein shall in no manner affect Tenant's obligations
hereunder. Tenant shall thereafter attorn and look to such assignee, as
Landlord, provided Tenant has first received written notice of such assignment
of Landlord's interest. 33. Landlord Not Partner. It is expressly understood and
agreed that the Landlord is not a pa11ner, joint venturer or associate of Tenant
in the conduct of Tenant's business; that the provisions of this Lease with
respect to the payment by Tenant of Percentage Rents are payment of Additional
Rent and not sharing of profit; and that the relationship between the parties
hereby is and shall remain at all times that of Landlord and Tenant. No
provision of this Lease shall be construed to impose upon the parties hereto any
obligation or restriction not expressly set forth herein. 34. Additional
Instruments. The parties agree to execute and deliver any instrument in writing,
including a Memorandum of Lease suitable for recording, necessary to carry out
any agreement, term, condition, or assurance in this Lease whenever occasion
shall arise and request for such instrument shall be made. 35. Pronouns. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural, as the identity of the person(s), firm(s),
or corporation(s) may require. 36. Counterparts. This Lease may be executed in
counterparts all of which taken together shall be deemed one original. 37.
Amendment and Modification. This Lease embodies the full agreement of the
parties and supersedes any and all prior understandings or commitments
concerning the subject matter of this Lease. Any modification or amendment must
be in writing and signed by both parties. 38. Binding Effect. This Lease shall
be binding upon and inure to the benefit of the parties hereto, their assigns,
administrators, successors, estates, heirs and legatees respectively, except as
herein provided to the contrary. 39. Controlling Law. This Lease and the rights
of the Landlord and Tenant hereunder shall be construed and enforced in
accordance with the laws of the State of South Carolina. 40. Broker Warranties.
Meyer Kapp & Associates, LLC is acting as the Landlord's broker. Charles Lane of
Holcombe Fair & Lane is acting as the Tenant's broker. Landlord shall

 

26

 

 

[ex10-8_page27.jpg]

be responsible for payment of broker commissions, which shall be split equally
between both brokers. 41. Partial Invalidity. In the event that any part or
provision of this Lease shall be determined 10 be invalid or unenforceable, the
remaining parts and provisions of said Lease, which can be separated from the
Invalid, unenforceable provision shall continue in full force and effect. 42.
Captions. The table of contents, paragraph and marginal titles, numbers and
captions contained in this Lease are inserted only as a matter of convenience
and for reference, and in no way define, extend, modify, or describe the scope
or intent of this Lease nor any provision herein. 43. Lease Not An Offer.
Landlord has given this Lease to Tenant for review. It is not an offer to lease.
This Lease shall not be binding unless signed by both parties. 44. Hazardous
Substances. Tenant shall not cause or permit any Hazardous Substance to be used,
stored, generated or disposed of on or in the Premises by Tenant, Tenant's
agents, employees, contractors, or invitees, other than customary cleaning
solvents, without first obtaining Landlord's written consent. If Hazardous
Substances are used, stored, generated or disposed of on or in the Premises
whether with or without Landlord's consent or if the Premises become
contan1inated in any manner for which Tenant is legally liable, Tenant shall
indemnify and hold harmless the Landlord from any and all claims, damages, fines
judgments, penalties, costs, liabilities or losses (including, without
limitation, a decrease in value of the Premises or Building, damages due to loss
or restriction of rentable or usable space, or any damages due to adverse impact
on marketing of the space, and any and all sums paid for settlement of claims,
attorney's fees, consultant and expert fees) arising during or after the Lease
Term and arising as a result of such use, storage, generating, disposal, or
contamination by Tenant. This indemnification includes, without limitation, any
and all costs incurred due to any investigation of the site or any cleanup,
removal or restoration mandated by a federal, state or local agency or political
subdivision. Without limitation of the foregoing, if Tenant causes or permits
the presence of any Hazardous Substance on the Premises and such results in
contamination, Tenant shall promptly, at its sole expense, take any and all
necessary actions to return the Premises to the condition existing prior to the
presence of any such Hazardous Substance on the Premises. Tenant shall first
obtain Landlord's approval for any such remedial action. As used herein,
"Hazardous Substance" means any substance which is toxic, ignitable, reactive,
or corrosive and which is regulated by any local government, the State of South
Carolina, or the United States government. "Hazardous Substance" includes any
and all material or substances which are defined as "hazardous waste",
"extremely hazardous waste" or a "hazardous substance" pursuant to state,
federal or local law. "Hazardous Substance" includes but is not restricted to
asbestos, polychlorobiphenyls ("PCB's") and petroleum. 45. Security Deposit. The
Landlord hereby waives any Security Deposit. 46. Documents To Be Deposited With
Landlord. On or before the Rent Commencement Date, Tenant shall deposit with
Landlord its required HVAC Maintenance Contract, Pest Control Contract, and
Insurance Policies.

 

27

 

 

[ex10-8_page28.jpg]

47. Consent Not Unreasonably Withheld. When either party hereunder is required
to give its consent to the other patty prior to such other party doing or
refraining from doing some act hereunder, it shall be deemed agreed that the
party whose consent is required shall not unreasonably withhold or delay such
consent, unless it is specifically stated that the party whose consent is
required may withhold such consent is its sole discretion, or words of similar
import. 48. Rights Reserved by Landlord. Notwithstanding any other provision of
this Lese, Landlord shall at all times have the right to (a) grant to any tenant
an exclusive use to conduct a particular type of business in the Building,
excepting a bank, credit union or savings and loan association, (b) change the
name or address of the Building, (c) to install and maintain signs on the
exterior or interior of the Building, (d) to retain pass keys to all locks
within or into the Premises, (e) to make any alterations, additions or
improvements to the Building as Landlord may deem in its sole discretion
necessary for the safety, protection, preservation, or improvement of the
Building or Premises , and to change the arrangement and/or location of
entrances, passageways, doors, corridor, elevators, stairs, toilets and public
parts of the Building, so long as Tenant's use of the Premises is not adversely
affected. 49. Financial Information. Tenant acknowledges that the financial
capability of Tenant to perform its obligations hereunder is material to
Landlord and that Landlord would not enter into this Lease but for its belief,
based on its review of Tenant's financial statements that Tenant is capable of
performing such financial obligations. Tenant hereby represents, warrants and
certifies to Landlord that its financial statements previously furnished to
Landlord were at the time given true and correct in all material respects and
that there have been no material subsequent changes thereto as of the date of
this Lease. 50. Estoppel Certificates. Tenant shall execute, acknowledge and
deliver to Landlord, from time to time during the Lease Term with ten (10) days
after Landlord provides Tenant with written notice to do so, an estoppel
certificate certifying in writing that the Lease is in full force and effect,
unmodified, or modified solely as set forth in such estoppel certificate
including confirmation of the Rent Commencement date and the Initial Termination
Date, the date or dates to which rent has been paid and that Landlord has, as of
the date of such estoppel certificate, fully and completely performed and
complied with each of the terms and conditions of this Lease, without exception
or except as only set forth in such estoppel certificate. Any such estoppel
certificate may be conclusively relied upon by any prospective purchaser of
encumbrance of the Building. The failure of Tenant to so deliver such estoppel
certificate in such period of time shall mean that the Lease is in full force
and effect, without modification, that the rent has not been prepaid under the
Lease except as expressly required in the Lease and the Landlord has, as of the
date on which Tenant failed to deliver such estoppel certificate, fully and
completely performed and complied with each of these terms and conditions,
without exception. 51. Expansion Options. After the Landlord has fully leased
the Building, thereafter subject to any prior Tenant rights, Tenant shall have
the ongoing Right of First Refusal ('"ROFR")on all space within the Building
(the "Expansion Premises") at the same terms and conditions as this Lease so
long as at least thirty-six (36) months of the Lease Term remains. If Jess than
thirty-six (36) months remain, then, unless an option to extend is exercised by
Tenant, the expansion shall be at a market Rental Rate or the new length of the
lease term shall be added

 

28

 

 

[ex10-8_page29.jpg]

to the original lease. Tenant shall have three (3) business days to accept the
ROFR. Landlord will send a ROFR letter to Tenant upon receiving a RFP from a
prospect to Landlord, or a submission of a proposal from Landlord to a prospect
IN WITNESS WHEREOF, the undersigned have caused these presents to be executed
under seal as of the day and year first above written. WITNESSES: LANDLORD:
WEBER USA CORPORATION, as Agent for and Sole Member of Highway 78 Frontage
Tracts, LLC By: Eric Meyer, President TENANT: THE BANK OF SOUTH CAROLINA By:
Its:

 

29

 

 

[ex10-8_page30.jpg]

EXHIBIT A The Premises 7,000 rentable square feet according to BOMA method
Premises

 

 

 

 

[ex10-8_page31.jpg]

Exhibit B Conceptual Site Plan Subject o all necessary authority approvals &
future revisions Premises Tenant Teller Lanes Future Existing Tree Save Parking
Future Retail Development area Future Phase A: Building: +/ 40,0000 SF B.
Parking Area minimum of 180 parking spaces

 

 

 

 

[ex10-8_page32.jpg]

EXHIBIT C Landlord's Work Design Drawings Within ninety (90) days of the
Effective Date of the Lease, Landlord shall provide Tenant and Tenant's
architect with initial CAD construction drawings for Tenant's review,
revisions/additions to the interior specifics of the plans and additional
comments. If Tenant reasonably objects to Landlord Construction Documents,
Tenant must notify Landlord, including specific suggestions which would make the
objectionable items acceptable to Tenant, within five (5) days after Tenant's
receipt of Landlord Construction Documents. Otherwise, Landlord Construction
Documents will be considered to be approved by Tenant. Within five (5) days
after receipt of such objections, Landlord will make such revisions therein as
necessary to overcome Tenant's reasonable objections. Promptly following
Tenant's notice to Landlord of Tenant's approval of Landlord Construction
Documents, Landlord will apply for and use good faith eff011s to obtain such
building permits and other approvals from governmental authorities as are
necessary to enable Landlord to commence construction of Landlord's Work (as
specified in Landlord Construction Documents). Landlord will be responsible for
all so-called "impact" and similar fees and charges, no matter how designated.
Landlord Site Work Responsibilities All site work and infrastructure required
for occupying the Building, including: Parking lot, off site road improvements,
curb and gutter, utilities, driveways, storm water detention, parking lot
lighting and landscaping. Building Delivery Condition. Landlord, at Landlord's
sole cost, shall complete the following as part of the Building Shell
Improvements: 1. The roof, foundations, exterior walls, window systems and
concrete floor slabs on all floors. All structural parts of the Building will be
delivered by the Landlord. 2. Landlord shall provide a concrete slab finished in
accordance with Project plans, including extra concrete necessary for a vault.
Actual pouring of the subfloor may take part during the Tenant Improvements as
to avoid saw cutting. 3. Landlord shall provide HVAC, mechanical equipment and
primary distribution throughout the Premises according to Base Building and
mechanical drawings. Final air distribution duct and diffusers shal1 be
furnished and installed by Tenant. Tenant's HVAC engineer is responsible to
verify capacity of supply and exhaust and is responsible for coordinating
"as-built" locations of all Base Building mechanical work. Tenant is responsible
for the costs to modify the mechanical system to accommodate Tenant's specif1c
design.

 

 

 

 

[ex10-8_page33.jpg]

4. One (1) variable air volume (VAV) air conditioning box installed per every
850 usable square feet. In the event that Tenant' design require more than one
(I) VAV box per 850 usable square feet, additional boxes will be charged to the
Tenant Improvement Allowance. 5. Building standard fire sprinkler system (in
accordance with applicable code requirements, NFPA 13 - light hazard), with
heads turned up. Tenant is responsible for the costs to modify the sprinkler
system to accommodate Tenant's specific design. 6. Building perimeter walls will
be framed and insulated so as to allow for electrical and voice/data
installation. Interior columns are not framed. Tenant will be responsible for
installing perimeter drywall. Landlord agrees to reimburse Tenant for the
material cost of the perimeter drywall upon Tenant providing proof of
installation and providing invoice for such work. Cost of drywall shall be at a
total "not to exceed" cost which shall be agreed upon by parties in the Lease.
7. Four foot by four foot (4' x 4') suspended ceiling grid installed. Two-foot
and four-foot "Ts" for completion of ceiling grid purchased and inventoried on
the floor. Cost of installment of "Ts" shall be at the cost of the Tenant. 8.
Two foot by two foot (2' x 2') regular ceiling tiles for entire ceiling area
purchased and inventoried on the floor. Installation of the ceiling tiles shall
be at the cost of the Tenant. 9. One (1) deep 24-cell two foot by four foot (2'
x 4') parabolic light per every eighty (80) usable square feet, purchased and
inventoried on the floor. 10. Landlord shall provide electric power at the
electrical rooms or separate panel for Tenant connection of electrical power
distribution at the rate of five (5) watts per usable square foot. 11. Landlord
will provide four (4) 20-amp circuits for Tenant plus four (4) additional
circuits for every 1,000 usable square feet leased by Tenant. 12. Landlord shall
provide plumbing vent, waste and domestic cold water connection points to be
shown on the Base Building drawings stubbed to the appropriate locations as per
Tenant's plans for use in in-Premises restrooms, break rooms, and other Tenant
Upfit requirements. 13. A 4' x 8' sheet of plywood for telephone connections to
main riser system provided in the Building phone room on each floor. 14. ADA
requirements required by local building code and law with respect to the
exterior of the Building and required as part of the Base Building permitting
process. 15. Finishes, exit signs, and fire extinguishers shall be provided by
Landlord to meet all applicable City and State codes in mechanical, electrical,
and telephone equipment and core areas.

  

 

 

 

[ex10-8_page34.jpg]

16. Landlord will finish and deliver the ground floor elevator lobby and ground
floor common corridors as part of the Building Shell Improvements. 17. Landlord
will provide full CADD files for the Premises to Tenant for review and
coordination with Tenant's design team. 18. Teller lane(s) infrastructure
including to-be-designed canopy, appropriate vehicular stacking lanes, require
vision glass for teller interaction with customers. Tenant will be responsible
for all Teller mechanical and electronic infrastructure including pneumatic tube
delivery systems.



 

 

 

 

[ex10-8_page35.jpg]

EXHIBITD Rentable Square Feet Certification To be provided upon completion of
construction.



--------------------------------------------------------------------------------

